Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1 and 3-6 are pending.
Claims 1 and 3-6 are rejected herein.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and  3-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-34693 to Ogiwara (IDS)  in view of JP 9-56518 A to Morota (IDS)
Ogiwara discloses table shelf capable of attaching to a tripod, the table shelf comprising: a board part (10) in a form of a flat plate; a beam part and a pair of right and left notches 11 (fitting arm parts) extending so as to enclose front legs 2a, 2b of the tripod.
Oriwara discloses the invention as shown above in claim 1. Oriwara is silent the invention as in claim 1 has a beam part attached to the board part at a position adjacent to a side edge of the board part; and a pair of left and right engaging arm parts extending from an outside to an inside such that the engaging arm parts hold two legs of the tripod, 
Morota, in the same field of invention discloses the invention has a beam part (4)(connecting plate) that is attached to the vicinity of the side edge of the base board (B) (board part) and a pair of left and right engaging arm parts (fitting arm parts) that are attached  to the connecting plate 4 and extend inward from the outside.
It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to combine the teaching of Morota with the teaching of Ogiwara. The motivation for doing so would be to provide an easy attachment and adjustment means to which a table or the board part can be easily attached to the legs of the tripod.
Origawa in view of Morota is also silent wherein the engaging arm parts are configured to extend diagonally with respect to the beam part such that gaps formed with respect to the beam part narrow at the outside thereof and widen at the inside thereof.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to make the engaging arm parts extend diagonally with respect to the beam part such that gaps formed with respect to the beam part narrow at the outside thereof and widen at the inside thereof since a change in size and shape of an element involves only routine skill in the art. The motivation for doing so would be to allow for a table shelf that can be firmly attached in harmony with the shape and diameter of the legs of various tripods.

Regarding claim 3, Origawa as modified also teaches the engaging arm parts are configured to be slidable with respect to the beam part.

Regarding claim 4, the subject matter of claimed 4 also rejected for the same reason as stated above in claim where a tripod (1, 2) and an easel (5) capable of being attached to a camera stand of the tripod.

Regarding claim 5, Ogiwara as modified also teaches the easel comprising: a major axis rod part (telescopic tubes) attached to the tripod of the camera stand; and a pair of board receiving parts (5,6) slidable along a major axis rod part, the board receiving parts being configured to hold a canvas (A) from above and below.

Regarding claim 6, wherein the engaging arm parts are configured to be slidable with respect to the beam part. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a table shelf capable of attaching to a tripod:
US 2008/0053344 A1, US 2012/0080393 A1, US 4896611; US 6,240,857; US 2017/0332794 A1; US 2984443.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632